Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                           No. 04-12-00767-CV

                   The HEIRS OF ANDRES GARCIA and Francisca Menchaca; and
                                   Carolina Allen Saenz,
                                        Appellants

                                                    v.

     Atlee M. PARR; Los Orcones Ranch Ltd., by and through its general partner, Los Orcones
    Ranch Management LLC; and Atlee Parr, as Independent Executor of the Estate of Hilda Parr,
                                          Appellees

                        From the 229th Judicial District Court, Duval County, Texas
                                        Trial Court No. DC-09-325
                            The Honorable J. Bonner Dorsey 1, Judge Presiding

            BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees, Atlee M. Parr, Los Orcones Ranch Ltd., and Atlee Parr, as
Independent Executor of the Estate of Hilda Parr, recover their costs of this appeal from appellants,
The Heirs of Andres Garcia and Francesca Menchaca, and Carolina Allen Saenz.

           SIGNED August 13, 2014.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Sitting by assignment.